DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-14 of Remarks, filed September 2, 2021, with respect to claim objections and rejections under 35 U.S.C. §112 and §102  have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16, and 18-24 are allowed and are re-numbered as claims 1-4, 6-9, 11-14, 16-19, 5, 10, 15, and 20, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claims 6, 11, and 16, when the first count is equal to Q1, transmitting a first radio signal on a first sub-band in a third time window using a first spatial transmit parameter group;
when the second count is equal to Q2, transmitting the first radio signal on the first sub-band in a fourth time window using a second spatial transmit parameter group;
wherein  the Q1 and Q2 are positive integers respectively;
the first signaling indicates a first antenna port group and a second antenna port group;
the first antenna port group and the second antenna port group respectively comprise a positive integer number of antenna port/ports;
the first antenna port group and the second antenna port group are respectively associated with the first spatial transmit parameter group and the second spatial transmit parameter group;
a measurement for the first antenna port group is used for performing energy detection in the first time interval;
a measurement for the second antenna port group is used for performing energy detection in the second time interval; and
the energy detections performed in the first time interval and the second time interval are performed in the first sub-band.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/15/2021